Dismiss and Opinion Filed May 13, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00416-CR
                              No. 05-22-00417-CR
                        GARY WEEKS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F21-30610-T & F21-30611-T

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                          Opinion by Justice Osborne
      Gary Weeks filed a voluntary motion to dismiss these appeals. The motion

complies with rule 42.2(a). We grant the motion and dismiss these appeals.




220416f.u05
220417f.u05                               /Leslie Osborne//
Do Not Publish                            LESLIE OSBORNE
TEX. R. APP. P. 47.2(b)                   JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

GARY WEEKS, Appellant                       On Appeal from the 283rd Judicial
                                            District Court, Dallas County, Texas
No. 05-22-00416-CR         V.               Trial Court Cause No. F21-30610-T.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Osborne. Justices Schenck and Smith
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of May, 2022.




                                      –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

GARY WEEKS, Appellant                       On Appeal from the 283rd Judicial
                                            District Court, Dallas County, Texas
No. 05-22-00417-CR         V.               Trial Court Cause No. F21-30611-T.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Osborne. Justices Schenck and Smith
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of May, 2022.




                                      –3–